Citation Nr: 1451452	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include neuropathy.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of shell fragment wound, left calf.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A November 2013 informal hearing presentation from the Veteran's representative includes an argument with respect to the issue of entitlement to an initial disability rating in excess of 10 percent for residuals of shell fragment wound, left calf.  The March 2010 rating decision granted service connection for history of left lower extremity fragment wound and assigned a noncompensable initial disability rating effective August 5, 2009.  The Veteran filed a timely notice of disagreement.  A Statement of the Case and a rating decision were issued in May 2012 and assigned a higher initial disability rating of 10 percent effective August 5, 2009.  In a timely VA Form 9 received by VA in July 2012, the Veteran checked both boxes as to whether he -A. "I want to appeal all of the issues listed on the statement of the case and any supplemental statement of the case" and B. "I have read the statement of the case and any supplemental statement of the case I received.  I am only appealing these issues."  The Veteran specifically stated that he was appealing Issue 1.  He listed the issue as "Service connection for left ankle arthritis and neuropathy due to airborne training and combat wound."  He also requested that the AOJ review the statement attached to the VA Form 9.  In the attached statement to the VA Form 9, the Veteran's friend, A.S., addressed the issues of entitlement to service connection for a left ankle disability and the rating for residuals of shell fragment wound.  

The AOJ did not certify the issue of entitlement to an initial disability rating in excess of 10 percent for residuals of shell fragment wound, left calf.  Given the statement attached to the VA Form 9 and the checking of both boxes on the VA Form 9, the Board finds that the VA Form 9 perfected the issues of entitlement to service connection for a left ankle disability, to include neuropathy, and entitlement to an initial disability rating in excess of 10 percent for residuals of shell fragment wound, left calf.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  

The Board recognizes that the aforementioned VA Form 9 was received within the time limits in which to perfect the issue of entitlement to an increased rating for the Veteran's service-connected posttraumatic stress disorder ("PTSD").  38 C.F.R. § 20.302.  The VA Form 9 does not perfect the issue.  The Veteran did not mention PTSD in the VA Form 9 or in the attached statement to the VA Form 9.  Further, a statement received by VA in July 2012 noted that the Veteran wished to withdraw the issue of entitlement to an increased rating for PTSD.  As a result, the issue is not before the Board at this time.    

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a Social Security Administration ("SSA") inquiry, dated in March 2010, it was noted that the Veteran received SSA benefits and his disability had its onset on February 21, 2009.  In a VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in July 2012, the Veteran noted that he was totally disabled on his right side.  Under the section entitled "Part VII - Non-Service Connected Pension", the Veteran indicated that he received Supplemental Social Security Income and that he received $62.00 per month for "SSD."  While the Veteran did not specify as to whether he receives disability benefits for his left ankle disability or service-connected residuals shell fragment wound, left calf, the Board cannot conclude that the records are irrelevant.  It does not appear that the SSA records were requested by VA or otherwise associated with the claims folder.  As the records may contain evidence relevant to the issues on appeal, the SSA records must be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Further, during the March 2012 VA examination, the VA examiner was asked to address any relationship between the residuals of a shell fragment wound and the Veteran's left ankle disability.  The examiner addressed the in-service injury, which consisted of a shell fragment wound to the left calf.  The examiner opined that the claimed disability was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner did not address whether the service-connected residuals of shell fragment wound, left calf, proximately caused or aggravated the left ankle disability.  See 38 C.F.R. § 3.310; Robinson v. Peake, 21 Vet. App. 545 (2008).  As a result, the Board finds that a new VA medical opinion must be obtained.  

The Veteran receives ongoing VA medical treatment from the VA Eastern Kansas Health Care System.  As the case is being remanded, updated VA treatment records should be requested and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The most recent VA medical treatment records are dated from January 2013 to April 2013.  However, prior to the January 2013 date, the most recent records were dated in August 2012.  As a result, the Board finds that the records should be requested from August 2012 to the present.  

Finally, the Board acknowledges the Veteran's representative's assertions that the March 2012 VA examination was not adequate to determine the nature and severity of the service-connected residuals of a shell fragment wound, left calf.  The Veteran was provided a muscle injury examination and a scars/disfigurement examination.  The examination reports included the symptoms and manifestations of the Veteran's disability and provided the relevant information to rate the Veteran's disability.  A detailed description of the Veteran's in-service injury was included in the examination report.  However, it is essentially asserted that the manifestations have worsened.  As such, a new VA examination is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from August 2012 to the present.  

2.  Contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims folder and the Veteran notified accordingly.  

3.  Schedule the Veteran for VA orthopedic and neurologic examinations to ascertain the nature and severity of the service-connected left calf shell fragment wound residuals, and the etiology of any left ankle disability demonstrated proximate to or during the appeal period.  The claims folder must be available for review and the examiner must indicate that a review was completed.  All complaints, and orthopedic and neurologic findings relative to the shell fragment wound of the left calf, to include associated muscle and/or nerve damage, and associated functional impairment, must be identified.  Following review of the claims folder, please address the following:  

a.  Is it at least as likely as not (50 percent probability or more) that any left ankle disability was related to active service, to include any exposure to herbicides.  

b.  Is it at least as likely as not (50 percent probability or more) that any left ankle disability was proximately due to or the result of the service-connected residuals of a shell fragment wound, left calf.  

c.  Is it at least as likely as not (50 percent probability or more) that any left ankle disability was aggravated by the service-connected residuals of a shell fragment wound, left calf.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A rationale must be provided for any opinion expressed.  

4.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

